                        Case 1:21-cr-10160-IT Document 1 Filed 02/23/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   District of
                                               __________      Massachusetts
                                                            District of __________

                  United States of America                       )
                             v.                                  )
                                                                 )      Case No.
                    CHANG GOO YOON                               )                 21-mj-6145-MPK
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               November 23, 2018              in the county of                              in the
                       District of       Massachusetts       , the defendant(s) violated:

               Code Section                                                Offense Description
18 U.S.C. 1347                               Health care fraud




         This criminal complaint is based on these facts:
See attached af davit




         ✔ Continued on the attached sheet.
         ’

                                                                                 /s/ Gregory Gerlach
                                                                                            Complainant’s signature

                                                                                            S.A. Gregory Gerlach
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             02/23/2021
                                                                                               Judge’s signature

City and state:                   Boston, Massachusetts                       Hon. M. Page Kelley, U.S. Magistrate Judge
                                                                                             Printed name and title
          fi
